PER CURIAM.
By petition for writ of habeas corpus, Giles alleges that when he was tried and sentenced to a term of two years in the State prison for the crime of escape he was an unmarried minor and that the State failed to comply with the provision of Section 932.38, Florida Statutes, F.S.A., regarding the notification of his parents or guardian. We issued the writ. The return of the respondent admits the essential allegations of the petition. We are, therefore, compelled to conclude that the petitioner is being illegally restrained of his liberty under the purported conviction of the crime of escape. Pie must be released from custody under said judgment. However, he is remanded to the custody of respondent pending appropriate disposition of the aforesaid charge of escape. See Kinard v. Cochran, Fla., 113 So.2d 843; Raggen v. Cochran, Fla., 126 So.2d 145, and Williams v. Cochran, Fla., 126 So.2d 887.
It is so ordered.
THOMAS, C. J., and TERRELL, PIOB-SON, THORNAL and O’CONNELL, JJ., concur.